           Case 1:18-cr-00016-LY Document 44 Filed 08/14/19 Page 1 of 2

                        IN THE UNITED STATES DISTRICT COURT
                         FOR THE WESTERN DISTRICT OF TEXAS
                                   AUSTIN DIVISION


UNITED STATES OF AMERICA                        '
                                                '
v.                                              '              No. 1:18-CR-016-LY
                                                '
CHARLES MCALLISTER                              '

                           GOVERNMENT'S MOTION IN LIMINE

       The United States submits the following issue should not be mentioned in front of the

jury without having a hearing outside the presence of the jury to determine its relevancy and

admissibility under Fed. R. Evidence 401, 403, 801, and 802.

       1. The United States objects to any question, comment, or evidence related to any out of

court statements, oral or written, made to the Defendant regarding the legality of his business

practices at Bullion Direct, Inc. (“BDI”) by persons not subpoenaed to testify in this trial.   The

government believes that such evidence would be irrelevant, unfairly prejudice, confuse, or

mislead the jury, and would constitute inadmissible hearsay under Fed. R. Evid. 401, 403, 801,

and 802. If counsel for the defendant believes such evidence is relevant and not inadmissible

hearsay, the government requests a hearing outside the presence of the jury before counsel

discusses such evidence in his opening statement or poses any questions that would call for

testimony regarding such evidence.

                                         Respectfully submitted,

                                         JOHN F. BASH,
                                         United States Attorney

                                         /s Keith M. Henneke
                                         KEITH M. HENNEKE
                                         Assistant United States Attorney
                                         Texas State Bar No. 24054497
                                         903 San Jacinto Blvd., Ste. 344
                                         Austin, Texas 78701

Government=s Motion in Limine - Page 1
           Case 1:18-cr-00016-LY Document 44 Filed 08/14/19 Page 2 of 2

                                         Telephone: 512.916.5858



                                 CERTIFICATE OF SERVICE

       I certify that on August 14, 2019, a true and correct copy of this instrument was served on
counsel for the defendant via ECF.


                                         /s Keith M. Henneke
                                         KEITH M. HENNEKE
                                         Assistant United States Attorney




Government=s Motion in Limine - Page 2
